Notice of Allowability
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose teach or suggest the claimed invention as a whole.
The closest prior art would be Oleynik et al (US 2016/0059412). Oleynik teaches a kitchen system, comprising: a computer system, a plurality of ingredient containers, a plurality of lids, a storage, one or more cooking systems comprising a cooking container, and a motion mechanism. However, Oleynik does not teach a first transfer system comprising a gripping mechanism and a first motion mechanism.
The second closest prior art would be Panissidi et al (US 4,229,136). Panissidi teaches a first transfer system. However, Panissidi is not in the same field of endeavor and would destroy the original operation of the kitchen system of Oleynik.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761